Title: From Thomas Jefferson to William Nelson, Jr., 28 April 1794
From: Jefferson, Thomas
To: Nelson, William, Jr.



Dear Sir
Monticello Apr. 28. 1794.

I received a few days ago your favor of the 4th. instant. Having had occasion, while in my late office, to enquire into the situation of the boundary between our SouthWestern territory and Kentuckey and to make a Report on it to the President to be laid before Congress, it became of course necessary for me to recur to the boundary between this state and Carolina, the extension of this being the true line I had to state. I happen to have preserved copies of the documents on which my report was founded, and among them that of which you enquire. It appears that the Governor of Virginia (probably in 1789. for this document happens to be without date) wrote to the government of N. Carolina, proposing the establishment of Walker’s line, or if that should not be acceptable, that they would then appoint Commissioners on both sides to confer on the subject and to report to their legislatures. The assembly of N. Carolina referred this letter to a committee, who by Mr. Person their chairman reported that according to the best information they  could obtain, Walker’s was the true line, and recommended that a law should be passed, confirming it, with ‘a reservation in favor of the oldest grants for either state, in deciding the rights of individual claimants in the tract between the two lines commonly called Walker’s and Henderson’s lines.’ The assembly at their next session passed the following resolution. ‘North Carolina, in the House of Commons 11th. of Dec. 1790. The Committee to whom the letter from the Governor of Virginia, on the boundary line between this and the state of Virginia was referred, report, that it is the opinion of your committee the boundary line between the state of N. Carola. and Virginia be confirmed agreeably to a report of a committee; concurred with by both houses last session of Assembly: and that a law be passed confirming the line commonly called Walker’s line as the boundary between the states of N. Carolina and Virginia, reserving the rights of the eldest patents, grants or entries made in either of the states. All which is submitted. Thomas Person, Chairman. In the house of commons 11th. Dec. 1790. Read and concurred with S. Cabarrus C.H.C.—in Senate 11th. Dec. 1790. read and concurred with Wm. Lenoir. Spr. S. A copy from the journal of the H. of commons J. Hunt. Clk. Copies of original papers filed in the office of the clerk of the H. of Delegates of Virginia duly authenticated under the seal of the state of N. Carolina. Attest. Sam. Coleman. A. C.C.’ Probably this joint resolution was intended to be final, and that no other act passed, and that this is the official information referred to in the act of the Virginia assembly of Dec. 7. 1791. and which was the foundation of that act.This is all the information in my possession on the subject of your enquiries and I shall be happy if it fulfills your wishes, being with every sentiment of esteem Dr. Sir Your most obedt. & most humble servt

Th: Jefferson

